E. Darwin Smith, J.
The motion for a nonsuit at the close of the plaintiff’s case was made upon three grounds then stated: 1st. On the ground that the plaintiff had shown no negligence on the part of the defendants in the discharge of their duty. 2d. On the ground that the plaintiff was guilty of negligence in driving into the stream at the time of night he did, it being a dark night and the stream flooded as it was, which negligence contributed to the injury; and 3d. That if the defendants could, in any way, be liable for negligence in the discharge of their duty, it could only be upon proof that there were funds in their hands, appropriated for the purpose of making repairs of roads and bridges, and no such proof had been given.
The circuit judge granted the nonsuit on the last mentioned ground. The particular ground upon which the learned judge granted the nonsuit, I think, is in accordance with the cases of Garlinghouse v. Jacobs, 29 N. Y. 297; Robinson v. Chamberlain, 34 id. 389; Hines v. City of Lockport, 5 Lans. 17.
But if this action could otherwise be maintained, I should be inclined to hold on this point, that it was too late for the defendants to raise that point or that the presumption of the possession of funds was against them, upon the ground that they had recognized their duty to repair the said bridge, practically, by taking off the planks upon it, and entering upon the work of repairing it by getting out the necessary stone and drawing them upon the ground for the abutments of a new bridge, or upon the ground that the onus was upon the defendants to show that they had no funds. Ellis v. Village of Lowville, 7 Lans. 434. If the defendants were guilty of an unreasonable delay in completing the work so *125begun upon said bridge, they were doubtless liable to indictment for such breach of duty, but for a mere omission for a brief period to fulfill a public duty they are clearly not liable to individuals, except where some special injury has resulted to them for such neglect or omission. The injury must be proximate upon such neglect. In Hover v. Barkhooff, 44 N. Y. 114, the injury resulted from the falling in or breaking down of a bridge over the stream, negligently left out of repair and unsafe. In Garlinghouse v. Jacobs, the damages were caused also by the breaking down of a highway bridge when the plaintiff was crossing it. In Adsit v. Brady, 4 Hill, 630, the defendant negligently left a boat sunk in the canal so that the plaintiff’s boat ran against it and was injured. In West v. Trustees of Brockport, 16 N. Y. 161, the defendant left a pit-hole open in the sidewalk with no guard about it or light to enable persons passing upon said street to see it, and the plaintiff ran into it in the night-time; and all the cases I have seen, where public officers have been held liable for neglect which consisted in the mere passive omission of duty, the action has been based upon some direct injury suffered and resulting from such neglect.
In this case the plaintiff’s injury was not proximate or consequent upon the neglect of the defendants to repair the bridge. It was the immediate result of his own negligence in attempting, in a dark night, to ford the stream, rapidly swollen by a sudden and severe storm, where it was otherwise ordinarily safe to drive and where he had passed safely a few hours before, and knew intimately the ground and situation of the highway, the bridge and the creek at that place. His injury did not result from the omission of the defendants to repair the bridge in question, in such a sense and with such intimacy of connection with the neglect alleged as to furnish the basis for a cause of action.
The nonsuit, we think, might properly have been granted upon either the first or second grounds upon -which it was moved, and the judgment being right, it should not be reversed upon an erroneous ground or reason.
Judges who decide correctly are not required to give good or the • best reasons for their decisions, and particularly when other proper grounds are at the same time presented for their consideration. Steves v. Hyde, 33 Barb. 171; Beals v. Home Ins. Co., 36 id. 614; affirmed, 36 N. Y. 522. A new trial should be denied.

New trial denied.